UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-2488


MARIA DELMIS MARQUEZ GUEVARA,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 31, 2016             Decided:   September 22, 2016


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


John T. Riely, Rockville, Maryland, for Petitioner.       Benjamin C.
Mizer, Principal Deputy Assistant Attorney General,        Song Park,
Senior Litigation Counsel, Surell Brady, Office of        Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE,          Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Maria Delmis Marquez Guevara, a native and citizen of El

Salvador,       petitions      for     review        of    an   order    of      the    Board    of

Immigration       Appeals      (Board)       dismissing            her     appeal       from    the

Immigration       Judge’s      denial       of       her    requests       for     asylum       and

withholding of removal. *

     Marquez       Guevara      challenges            the    finding       that     her     asylum

application       is      time-barred          and         that    no      exceptions          were

applicable.         See    8    U.S.C.      § 1158(a)(2)(B)              (2012);        8   C.F.R.

§ 1208.4(a)(2)         (2016).         We   lack       jurisdiction         to    review       this

determination pursuant to 8 U.S.C. § 1158(a)(3) (2012), and find

that Marquez Guevara has not raised any claims that would fall

under     the    exception       set    forth         in    8     U.S.C.      § 1252(a)(2)(D)

(2012).     See Gomis v. Holder, 571 F.3d 353, 358-59 (4th Cir.

2009).      Accordingly, we dismiss the petition for review with

respect to the asylum claim.

     To     the    extent       Marquez      Guevara            challenges        the       Board’s

finding that she failed to establish eligibility for withholding

of removal, we conclude that the record evidence does not compel

a ruling contrary to any of the agency’s factual findings, see 8

U.S.C.    § 1252(b)(4)(B)            (2012),         and    that    substantial         evidence



     * Marquez Guevara does not raise any claims regarding the
denial of protection under the Convention Against Torture.



                                                 2
supports the Board’s decision, INS v. Elias-Zacarias, 502 U.S.
478, 481 (1992).   Accordingly, we deny the petition for review

in part for the reasons stated by the Board.      See In re Marquez

Guevara (B.I.A. Oct. 28, 2015).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                          PETITION DISMISSED IN PART
                                                  AND DENIED IN PART




                                  3